United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-40665
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

IGNACIO ENGUNZO LOPEZ, JR.,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:02-CR-305-1
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Ignacio Engunzo Lopez,

Jr., has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Lopez

has filed a response challenging his sentence and asserting

ineffective assistance of counsel.

     Our independent review of the brief, Lopez’s response, and

the record discloses no nonfrivolous issues for appeal.        We

conclude that the record is insufficiently developed to allow


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40665
                                 -2-

consideration on direct appeal of Lopez’s claim of ineffective

assistance of counsel.   See United States v. Brewster, 137 F.3d

853, 859 (5th Cir. 1998).    Accordingly, without prejudice to

Lopez’s right to file a motion pursuant to 28 U.S.C. § 2255,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.